Order entered December 27, 2019




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-19-01202-CV

   HADDINGTON FUND, LP AND JB WEALTH MANAGEMENT, LLC, Appellants

                                              V.

        BRADLEY S. KIDWELL, BRADLEY S. KIDWELL FAMILY LIMITED
            PARTNERSHIP, AND MARY COE KIDWELL, Appellees

                     On Appeal from the 429th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 429-02197-2016

                                          ORDER
       Before the Court is court reporter Latresta Ginyard’s December 20, 2019 request for

extension of time to file the reporter’s record. We GRANT the request and ORDER the

reporter’s record due on or before January 10, 2020.




                                                     /s/   ERIN A. NOWELL
                                                           JUSTICE